Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: HANCOCK FABRICS, INC.,etal.,1 Debtors. ) Chapter 11 Case No. 07-10353 (BLS) (Jointly Administered) Hearing Date:December 20, 2007 at 11:00 a.m. (ET) Objections Due:December 13, 2007 at4:00p.m. (ET) MOTION OF DEBTORS PURSUANT TO SECTION 1121(d)(1) OF THE BANKRUPTCY CODE TO EXTEND THE EXCLUSIVE PERIODS TO (I) FILE A CHAPTER 11 PLAN AND (II) SOLICIT ACCEPTANCES THEREOF Hancock Fabrics, Inc., Hancock Fabrics of MI, Inc., HF Resources, Inc., Hancockfabrics.com, Inc., HF Merchandising, Inc., HF Enterprises, Inc., and Hancock Fabrics, LLC, debtors and debtors-in-possession in the above-captioned cases (collectively, “Hancock” or the “Debtors”), hereby move (the “Motion”) this Court for entry of an order pursuant to section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”): (i) extending the period during which the Debtors have the exclusive right to file a plan or plans (the “Exclusive Filing Period”) through and including May 30, 2008 and (ii) extending the period during which the Debtors have the exclusive right to solicit acceptances thereof (the “Exclusive Solicitation Period” and, together with the Exclusive Filing Period, the “Exclusive Periods”) through and including July 30, 2008, with respect to the Official Committee of Unsecured Creditors (the “Creditors’ Committee”), the Official Committee of Equity Security Holders (the “Equity Committee” and, together with the Creditors’ Committee, the “Committees”), and all creditors, stakeholders and other parties-in-interest.In support of this Motion, the Debtors respectfully state as follows: 1The Debtors are the following entities: Hancock Fabrics, Inc.; Hancock Fabrics of MI, Inc.; HF Resources, Inc.; Hancockfabrics.com, Inc.; HF Merchandising, Inc.; HF Enterprises, Inc. and Hancock Fabrics, LLC. JURISDICTION 1.The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334.This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).Venue is proper pursuant to 28 U.S.C. §§1408 and 1409. 2.The statutory basis for the relief requested herein is section 1121(d) of the Bankruptcy Code. INTRODUCTION 3.On August 24, 2007, the Court entered the Order Pursuant to Section 1121(d) of the Bankruptcy Code Extending the Exclusive Periods during Which the Debtors May File a Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 1462) (the “Exclusivity Order”).Pursuant to the Exclusivity Order: (a) The current Exclusive Filing Period with respect to all parties and individuals except the Committees is through February 28, 2007. (b) The current Exclusive Solicitation Period with respect to all parties and individuals except the Committees is through April 30, 2008. (c) Solely with respect to the Creditors’ Committee: (i) If the Debtors receive written consent from the Creditors’ Committee on or by November 15, 2007, to extend (A) the Exclusive Filing Period beyond November 30, 2007, to a date up through and including February 28, 2008, and (B) the Exclusive Solicitation Period beyond January 31, 2008, up through and including April 30, 2008, then, solely with respect to the Creditors’ Committee, the Exclusive Periods shall be deemed extended through such dates agreed upon by the Debtors and the Creditors’ Committee without further order of the Court. (ii) If the Debtors do not receive written consent from the Creditors’ Committee on or by November 15, 2007, to extend (A) the Exclusive Filing Period beyond November 30, 2007, and (B) the Exclusive Solicitation Period beyond January 31, 2008, then, solely with respect to the Creditors’ Committee, the Exclusive Filing Period shall expire on November 30, 2007, and the Exclusive Solicitation Period shall expire on January 31, 2008, subject to and without prejudice to the Debtors right to seek further extensions of the Exclusive Periods with respect to the Creditors’ Committee. 2 (d) In the event of a termination of the Exclusive Periods applicable to the Creditors’ Committee, such termination of the Exclusive Periods with respect to the Creditors’ Committee shall also be applicable to the Equity Committee. Exclusivity Order, pp. 2-3 at ¶¶ 2-5. 4.As of November 15, 2007, the Debtors had not received written consent from the Creditors’ Committee to extend (a) the Exclusive Filing Period beyond November 30, 2007, or (b) the Exclusive Solicitation Period beyond January 31, 2008.Absent a motion by the Debtors and ultimate relief from the Court and solely with respect to the Committees, the Exclusive Filing Period will terminate after November 30, 2007, and the Exclusive Solicitation Period will terminate after January 31, 2008.2 5.As set forth more fully below, the Debtors’ business operations and these cases are large and complex, involving hundreds of retail locations and leases and thousands of employees.As is typical in many large chapter 11 cases, the Debtors have spent the initial Exclusive Periods managing the transition of their enterprise into these proceedings, working to maintain the provision of goods and services from their many vendors, contracting the retail footprint of the business, developing and implementing several key initiatives intended to bring the Debtors’ retail operations into line with current best practices in modern retailing and preparing a long range business plan intended to bring maximum value to the Debtors’ constituents. 2
